Motion to confirm the Official Beferee’s report will be held in abeyance and will be considered together with the motion which will be made in connection with the Official Beferee’s supplemental report to be filed in accordance with the decision in the companion motion decided herewith. This petition, filed in this court on May 26, 1952, and the charge made therein, will be considered as supplemental to the petition heretofore filed in this court on January 11, 1952, and the charge made therein. Said new petition and charge are referred to Honorable Charles W. IT. Sneed, Official Beferee, for the hearing and filing of a supplemental report, together with his recommendations. Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and Schmidt, JJ.